DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 5,383,652 Van Den Berg (‘Berg hereafter),
U.S. 2020/0347752 Porco et al. (‘Porco hereafter), 
The above references will be referred to hereafter by the names or numbers indicated above.

Claim status:
Claims 1 - 15 are currently being examined. 	
Claims 12 - 15 have been withdrawn.
No Claims have been canceled.
Claims 3 - 10 are objected to for allowable subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 & 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 5,383,652 Van Den Berg (‘Berg hereafter).

Regarding Claim[s] 1, ‘Berg discloses all the claim limitations including: Tooling for placing a propulsive assembly from a horizontal position to a vertical position (‘Berg, Abst, “engine mounting apparatus,” Figs 5 – 6, system of #5 (framework), #10 (framework member), #20 (turnover fixture assembly), #21a (end of shaft assembly) and #22 (flanges)),
said propulsive assembly (‘Berg, Fig 5, #2 (front part)) being defined by a first axis (‘Berg, Fig 5, first axis not shown in figures but thru #5 & #20) and comprising at least one fan module (‘Berg, tooling is capable of being used with a fan module, Col. 1, ln 17 – 27, “Larger sized engines such as the LM 5000, as a complete unit, are required to be carried on the upper deck of an aircraft, i.e. transportation is not possible in the lower cargo compartment of a regular passenger aircraft.” ‘Berg describes one example of the larger sized engines capable of being used with the engine mounting and transportation apparatus, but not limited to what is being shown) at a front end of said propulsive assembly (‘Berg, Figs 5 & 6, front of #2 (front part)) and a rear casing at a rear end opposite said front end (‘Berg, Figs 5 & 6, rear #2 (front part)), 
said fan module comprising a rotor carrying blades and a front casing  surrounding said blades (‘Berg, Col. 1, ln 6 – 12, engine is used in respect of large engines, which Inherently has a rotor carrying blades and a front casing, ‘Berg is capable of being used with a fan module carrying blades and a front casing), 
said tooling comprising a front tool defined by a second axis (‘Berg, Fig 5, Thru front of #5) and a rear tool defined by a third axis  (‘Berg, Fig 5, thru #20),
wherein the front tool comprises a first assembly (‘Berg, Figs 5 & 6, #5 (framework)), 
the first assembly comprising a frame (‘Berg, Fig 6, #10 (framework member)) configured to be positioned and held with respect to said front casing of said fan module (‘Berg, Col. 3, ln 32 – 39, Fig 2, “The framework 5 will be described in more detail in respect of FIGS. 7 and 8. However, as shown in FIG. 2 the framework 5 has a first framework section 10 which as shown is adapted to receive and support a front flange 30 of the engine front part 2. Typically, and as will become clearer hereinafter, the flange 30 may be bolted to a corresponding flange provided for the framework portion 10.”), 
said frame comprising a first connection interface (‘Berg, Fig 3, #37 (lifting lug), #37A (lifting lug)) configured to be connected to first attaching means (‘Berg, Figs 5 & 6, #8 (hoists)) of a first lifting system so that said frame is movable about an axis of rotation (‘Berg, Figs 5 & 6, thru page) with respect to said first attaching means (‘Berg, Col.2, ln 47 – 52, Figs 5 & 6, rotated 90 degree, “ FIG. 5 shows the front part only of the engine of FIG. 4 outfitted with a bearing pre-load fixture; FIG. 6 shows the engine of FIG. 5 now rotated 90.degree. with its supporting framework ready for mounting on a transport pallet;”); 
wherein the front tool comprises a second assembly (‘Berg, Fig 5, system of #20 & #19), 
the second assembly comprising a shaft (‘Berg, Col. 3, ln 67 – Col. 4, ln 15 Fig 5, #21a (end of shaft assembly)) configured to be positioned and held with respect to said rotor of said fan module (‘Berg, Figs 5 & 6, tool is capable of being used with a fan module); and 
wherein the front tool comprises a connection member (‘Berg, Fig 5, system of #20 & #19), 
the connection member (‘Berg, Fig 5, system of #20 & #19) being configured for connection between said first assembly (‘Berg, Fig 5) and said second assembly (‘Berg, Fig 5, system of #20 & #19), 
said connection member being configured to be positioned and held with respect to said first assembly (‘Berg, Fig 5) and with with respect to said second assembly (‘Berg, Fig 5); and 
wherein the rear tool is configured to be positioned and held with respect to said rear casing (‘Berg, Figs 5 & 6), 
said rear tool comprising a second connection interface (‘Berg, Figs 5 & 6,  #20 & #19) configured to be connected to second attaching means of a second lifting system (‘Berg, Figs 5 & 6).
Regarding Claim[s] 11, ‘Berg discloses all the claim limitations including: An installation for placing a propulsive assembly defined by a first axis from a horizontal position to a vertical position (‘Berg, Figs 5 – 6, show the tooling fixture for transporting the engine, the system of #5 (framework), #10 (framework member), #20 (turnover fixture assembly), #21a (end of shaft assembly) and #22 (flanges)), 
said installation comprising:
the tooling according to claim 1;
a first lifting system comprising first attachment means for attaching configured to attach to said first assembly, 
said first lifting system (‘Berg, System of, Fig 3, #37 (lifting lug), #37A (lifting lug), Figs 5 & 6, #8 (hoists)) being configured to horizontally move said first attaching means (‘Berg, Col.2, ln 47 – 52, Figs 5 & 6, rotated 90 degree) along a longitudinal axis (‘Berg, Fig 3 is thru center of #5 through #17, and thru the back end of #3) and to vertically move said first attaching means (‘Berg, Figs 5 & 6, #8 (hoists)), 
said longitudinal axis being parallel to the first axis (‘Berg, Fig 5, thru #5 & #20) of the propulsive assembly when in a horizontal position (‘Berg, first axis and longitudinal axis are parallel in horizontal position); and 
a second lifting system (‘Berg, Figs 5 & 6, #19) comprising second attachment means for attaching to said rear tool (‘Berg, Fig 5, thru #20), 
said second lifting system being configured to horizontally move said second attaching means along said longitudinal axis and
vertically move said second attaching means (‘Berg, Figs 5 & 6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 5,383,652 Van Den Berg (‘Berg hereafter), and further in view of U.S. 2020/0347752 Porco et al. (‘Porco hereafter).

Regarding Claim[s] 2, ‘Berg discloses all the claim limitations except is silent regarding: wherein the first assembly comprises two trunnions opposite and aligned according to said axis of rotation, said two trunnions defining said first connection interface, each trunnion being configured to be connected to said first attaching means of said first lifting system.
However, ‘Porco does teach: Para 0028, Figs 3 & 4, #40 (trunnions) used with #20 (yoke) to secure #10 (gas turbine engine, “The trunnions 40 are thus positioned along the yoke 20 to mimic how the gas turbine engine 10 is supported by the aircraft.”). 
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Berg with trunnions used to secure an engine, as taught by ‘Porco in order to provide a connection to the gas  turbine engine that mimics how the gas turbine engine #10 is supported by the aircraft (‘Porco Para 0028).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations found in claim 3 with the limitations of claim 1.  Specifically, the prior art does not teach the combination of limitations wherein "a first front centering surface of said shaft configured to be inserted in a first front bore of said housing; a second rear centering surface of said shaft configured to be inserted in a second rear bore of said housing; 
a first front bearing surface of said shaft configured to come into axial bearing with a first rear face of an abutment of said housing; 
a second rear bearing surface of a ring added on to said shaft, 
said second bearing surface being configured to come into axial bearing with a second front face of said rotor; and a first nut added on to said shaft, 
said first nut comprising a tapped portion cooperating with a first threaded portion of said shaft so that tightening of said first nut holds contact between said first bearing surface and said first face but also and between said second bearing surface and said second face.”
The closest prior art is as cited above (‘Berg and ‘Porco).  ‘Berg and ‘Porco do not teach the nut added on a shaft, and does not teach the nut holding the bearings surfaces.  Neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  Furthermore, Examiner finds no motivation found to modify the prior art to include the specific limitations of dependent claims 4 – 6, 9 & 10. To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.

Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations found in claim 7 with the limitations of claim 1.  Specifically, the prior art does not teach the combination of limitations wherein "a third blind bore of said frame  configured to receive a third centering surface of a collar of said front casing; a third rear bearing surface of said frame configured to come into axial bearing with a third front face of said collar of said front casing; and at least one first holding element configured to reversibly hold said collar to said frame when said third bore receives said third centering surface and said third bearing surface bears against said third face.”
The closest prior art is as cited above (‘Berg and ‘Porco).  ‘Berg and ‘Porco do not teach a third bore and a collar.  Neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.

Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations found in claim 8 with the limitations of claim 1.  Specifically, the prior art does not teach the combination of limitations wherein " wherein said connection member  comprises: a fourth centering surface inserted in a fourth bore of said frame; a fourth rear bearing surface in axial bearing against a fourth front face of said frame; and at least one second holding element configured to reversibly hold said connection member to said frame when said fourth centering surface is inserted in said fourth bore and said fourth bearing surface bears against said fourth face.”
The closest prior art is as cited above (‘Berg and ‘Porco).  ‘Berg and ‘Porco do not teach a forth bore and a collar.  Neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.

Response to Arguments
Applicant's arguments filed 10/03/2022 have been fully considered but they are not persuasive.
Applicant's argues that “'Berg does not disclose a propulsive assembly comprising "at least one fan module at a front end of said propulsive assembly."”
Applicant’s arguments are not persuasive because ‘Berg teaches an engine mounting apparatus that is capable of being used with other engines. Col. 1, ln 17 – 27 discusses: “Larger sized i) Supporting said engine respectively at its front and engines such as the LM 5000.” Berg suggests an LM 5000, but is not necessarily limited to the LM5000. Further, applicant’s arguments are for the intended use of a fan module.
Applicant is not claiming the method of assembling a fan module. Instead, applicant is claiming tooling for placing a propulsive assembly from a horizontal to a vertical position. 
The recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCCPA 1963). 

Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        
10/28/2022